—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered March 11, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner as a Correction Officer, denied the application and dismissed the petition, unanimously affirmed, without costs.
In settlement of disciplinary charges brought against him, petitioner agreed to be placed on disciplinary probation for a period of one year subject to termination "as any other probationary employee would be”. Thus, eight months later, when respondent Department terminated petitioner based upon new charges arising out of subsequent occurring incidents, petitioner was entitled to neither a hearing nor a statement of reasons for the termination in the absence of any demonstration that such was made in bad faith (Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). We agree with the IAS Court that petitioner failed to meet his burden of proving such bad faith.
We have considered petitioner’s other contentions and find *412them to be without merit. Concur — Carro, J. P., Kupferman, Kassal and Rubin, JJ.